         Case 3:17-cv-00108-KAD Document 84 Filed 03/07/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

Confectionery Arts International, LLC,               )
                                                     )
                         Plaintiff                   )
                                                     )
                 v.                                  )
                                                     )   Civil Action No. 3:17-cv-00108 KAD
                                                     )
Sunflower Sugar Art USA, Inc.,                       )
                                                     )
                         Defendant.                  )   March 7, 2019

                                      JOINT STATUS REPORT

       Pursuant to the Court’s Order dated February 14, 2019, Plaintiff Confectionery Arts

International, LLC and Defendant Sunflower Sugar Art USA, Inc. respectfully submit this Joint

Status Report.

       On February 28, 2019, the Parties participated in a Settlement Conference before

Magistrate Judge Merriam. While the Parties made progress toward settlement, they were

unable to reach resolution of the matter and have agreed to continue ongoing settlement efforts

with the assistance of the Court. The Court will conduct separate ex parte settlement

conferences with Parties’ counsel on March 15, 2019.

       The Parties have not agreed on proposed deadlines for Dispositive Motions, the Trial

Brief or the Trial Ready date and thus provide their proposals separately below.

Plaintiff’s Statement:

       Plaintiff proposes the following deadlines:

Dispositive Motions due on or before May 15, 2019

Trial Brief due on or before July 15, 2019

Trial Ready date of September 3, 2019.
         Case 3:17-cv-00108-KAD Document 84 Filed 03/07/19 Page 2 of 2



       Plaintiff expects to file at least one Daubert Motion prior to its proposed Dispositive

Motion deadline.

Defendant’s Statement:

       Defendant proposes the following deadlines:

Dispositive Motions due on or before August 16, 2019

Trial Brief due on or before November 15, 2019

Trial Ready date of December 16, 2019.




Dated: March 7, 2019                 Respectfully submitted,



/s/Nike V. Agman                                     /s/ Dean Hanafin
Nike V. Agman, Bar No. ct28172                       N. K Bennett ct 20988
Law Office of Nike V. Agman                          Dean Hanafin
360 Bloomfield Avenue, Suite 301                     Aeton Law Partners LLP
Windsor, CT 06095                                    101Centerpoint Drive, Suite 105
Tel: (860) 607-3237                                  Middletown, CT 06457
Fax: (860) 607-3201                                  T: (860) 724-2163
nike.agman@comcast.net                               F: (860) 724-2161
                                                     nkb@aetonlaw.com
Daniel R. Cooper, Bar No. ct30240
Cooper & Kurz                                        Attorneys for Defendant
170 Eden Road                                        Sunflower Sugar Art USA, Inc.
Stamford, CT 06907
Tel: (203) 3224852
Fax: (203) 329-7881
kurzcooper@att.net

Attorneys for Plaintiff
Confectionery Arts International LLC




                                                 2
